Title: From George Washington to Colonel Henry Jackson, 14 February 1780
From: Washington, George
To: Jackson, Henry


          
            Sir
            [Morristown, 14 Feb. 1780]
          
          I have considered your favor of this date with its inclosure.
          There does not appear to me any reason, upon which the

soldiers are entitled to, or can claim the Continental fire arms at the expiration of th[e]ir times of service. The act of assembly is very plain. As an encouragement for men to bring their own arms into the army, it offers a certain bounty, and to such who do not, a lesser sum. The difference which is given to the former, appears to have been designed as a compensation for the use of the arms; nor can any construction whatsoever authorise the latter to carry off arms &c. the property of the Continent. I am Sir &
          
            G.W.
          
        